Citation Nr: 0823019	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  98-16 612	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for mitral valve replacement with hypertensive heart 
disease prior to January 12, 1998, including on an 
extraschedular basis.

2.  Entitlement to a disability rating in excess of 60 
percent for mitral valve replacement with hypertensive heart 
disease, including on an extraschedular basis.

3.  Entitlement to an effective date prior to January 12, 
1998, for the assignment of a total rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to September 
1982.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued a judgment in January 
2008 setting aside the part of a June 23, 2006 decision of 
the Board of Veterans' Appeals (Board) that denied 
entitlement to an increased disability rating for mitral 
valve replacement with hypertensive heart disease before and 
after January 12, 1998.  The Court remanded the issue/s to 
the Board for readjudication.  

This appeal also arises from a December 2003 rating decision 
of the RO which awarded TDIU with an effective date of 
January 12, 1998.  In a statement received in May 2004 the 
veteran expressed disagreement with the effective date 
assigned.  The Board in the June 2006 decision and remand 
ordered that the veteran be issued a statement of the case as 
to that issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  
VA issued the veteran a statement of the case in April 2007 
and the veteran submitted his substantive appeal in April 
2007.  Therefore, the issue of an effective date prior to 
January 12, 1998 for the grant of TDIU also is now in 
appellate status.  


REMAND

The Court, in the January 2008 Memorandum Decision mentioned 
above, noted that the Board failed to address entitlement to 
extraschedular consideration and that remand was appropriate.  
Therefore, the Court set aside the January 23, 2006 decision 
of the Board with regard to higher disability ratings for 
mitral valve replacement with hypertensive disease and 
ordered its re-adjudication.  

Since the Court's decision, however, another decision was 
issued in the appeal of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), which held that notice of requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
increased ratings claims and outlined the information which 
must be included in notices to veteran's filing a claim for 
increased ratings.  This included notifying the claimant of 
the following:

medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life; 

at least a general notice of the diagnostic code 
(DC) criteria, including any specific test or 
measurement with any applicable cross-referenced DC 
under which the veteran may be rated, if the 
requirements for an increase in evaluation would 
not be satisfied by a noticeable worsening or 
increase in severity of the disability and the 
effect that worsening has on employment and daily 
life; 

that a disability evaluation is determined by 
applying relevant Diagnostic Codes, which range 
typically between 0 percent to as much as 100 
percent, and is based on the nature of the symptoms 
for which disability compensation is sought, their 
severity and duration, and their impact upon 
employment and daily life; and 

examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
it). 

In addition, the Court in Thun v. Peake, 22 Vet. App. 111 
(2008), also issued after the Board's decision, instructed 
that the threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This requires a comparison between the level of 
severity and symptomatology of the claimant's service 
connected disability with the criteria found in the rating 
schedule for that disability.  The veteran has not been 
offered an opportunity to address what symptomatology he 
demonstrates that is not found in the rating schedule for 
evaluating disability based on mitral valve replacement.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  This should be 
accomplished.  

Since the outcome of the TDIU effective date claim could be 
effected by the outcome of the increased rating claim, a 
decision on the effective date question is deferred.

Under the circumstances described above, the case is REMANDED 
for the following action:

1.  VA should specifically notify the 
veteran of examples of the types of 
medical and lay evidence that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to it).  Particularly, the 
veteran should be asked to present 
evidence and argument addressing any 
symptomatology he believes he 
demonstrates by reason of his mitral 
valve replacement that is not found in 
the rating schedule for evaluating 
disability based on mitral valve 
replacement.  

2.  Thereafter, the claims should be re-
adjudicated.  If the benefits sought on 
appeal remains denied the veteran should 
be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

